Appeal from an order of the Supreme Court, New York County (William J. Davis, J.), entered April 15, 1991, which, in a proceeding pursuant to CPLR article 78, remanded the matter to respondent for reconsideration and dismissed the proceeding as moot, unanimously dismissed, without costs.
The order on appeal directs respondent to reconsider the matter, thereby clearly calling for a further exercise of respondent’s quasi-judicial responsibilities. Accordingly, the order is not appealable as of right (CPLR 5701 [a] [1]; Matter of Tenants Comm. v Joy, 58 AD2d 797, 798). In any event, were we to reach the substance of petitioner’s claims by granting leave to appeal, sua sponte, pursuant to CPLR 5701 (c), we would find them to be without merit. Concur—Carro, J. P., Rosenberger, Wallach and Ross, JJ.